CUSIP No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response 14.5 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 5)* Gastar Exploration Ltd. (Name of Issuer) Common Shares, no par value (Title of Class of Securities) 367299104 (CUSIP Number) Warren T. Lazarow, Esq. Paul S. Scrivano, Esq. O’Melveny & Myers LLP O’Melveny & Myers LLP 2765 Sand Hill Road Times Square Tower Menlo Park, CA94025 7 Times Square (650) 473-2600 New York, NY10036 (212) 326-2000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 14, (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of sections 240.13d-1(e), 240.13d-1(f) or 140.13d-1(g), check the following box.[ X ] Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See section 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1746
